        Case 1:20-cv-01242-JPH-MJD Document 4 Filed 04/24/20 Page 1 of 1 PageID #: 17
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     Southern District
                                                  __________  District of
                                                                       of Indiana
                                                                          __________


      Allison Adkins, indiv,, and on behalf of others,            )
                             Plaintiff                            )
                                v.                                )      Case No.    1:20-cv-1242-JPH-MJD
 General Revenue Corporation, an Ohio corporation,                )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Allison Adkins, individually and on behalf of all others similarly situated.                                         .


Date:          04/24/2020                                                                 s/ Angie K. Robertson
                                                                                             Attorney’s signature


                                                                               Angie K. Robertson, IL Bar No. 06302858
                                                                                         Printed name and bar number
                                                                                 9760 South Roberts Road, Suite One
                                                                                      Palos Hills, Illinois 60465


                                                                                                   Address

                                                                                         angie@philippslegal.com
                                                                                               E-mail address

                                                                                              (708) 974-2900
                                                                                              Telephone number

                                                                                              (708) 974-2907
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
